By the court—Pratt, Justice.
This case, at the special term, was considered as a case of the first impression, open for decision upon general principles, and not affected by precedent.
It was assumed by the learned judge, who overruled the demurrer of the plaintiff at that term, that the point involved in the demurrer was not adjudicated in the case of Turner agt. Fendall, (1 Cranch, 117.) I cannot concur in this assumption. If I understand the decision in that case, the precise point involved in this case was there adjudicated and decided—not upon any peculiar provision in the statute of Virginia, but upon general principles of the common law.
The opinion of Chief Justice Marshall shows that he assumed to decide the case upon general principles of law applicable to cases of the kind. It is true, that the cause was continued for further consideration, and after such considera*479tion the chief justice, in a note to his first opinion, alludes to a statute of Virginia which prescribes the form of the writ—not for the purpose of showing that the common law rule had been changed in regard to the duty of the sheriff, but to show that although by that act the rigor of the common law had been, in some respects, relaxed, yet in this regard the rule had not been changed.
The forms of .the writ of execution used in this state, up to the time of the adoption of the Code, were substantially the same as the writ in that case, and required the money to be brought into court. These forms are necessarily somewhat changed under the Code; yet it does not follow that the well-settled principles of law, defining the duty of the sheriff and the rights of the parties, are changed. They should not be deemed changed by implication, but only by express enactment. The decision at the special term was not put upon any change in our statute.
In Dubois agt. Dubois, (6 Cow. 494,) in this court, Judge Savage says, “ That this court has decided, that a levy upon money collected by and in the hands of an officer, on execution, is not a levy upon the goods and chattels of the person for whom it is collected,” thus confirming the decision in Turner agt. Fendall.
The supreme court of Massachusetts have, by repeated adjudication, settled the same doctrine. It was held by that court, in Thomson agt. Brown, (17 Pickering, 462,) that where an officer has received money in satisfaction of an execution, he cannot, before it is paid over to the creditor, attach it upon execution against the creditor. (See, also, 3 Mass. 289; 5 id. 319; 4 Green. 532.) The same has been decided, in principle, in Vermont, Kentucky, North Carolina, and Illinois. (4 Vermont R. 513; 4 Bibb, 311; 1 Murphy, 47; 3 Scammon, 451.)
The only case which I have been able to find, giving countenance to á different doctrine, is that of 3 Humphrey, 437. In that case the sheriff held the executions, the plaintiff in each being defendant in the other. The sheriff, after collecting lhe money upon one, applied it upon the other execution, and the *480court upheld him in thus doing. Except this case, I have found no case where even a doubt is expressed of the correctness of the decision in Turner agt. Fendall, and the numerous cases above cited, are directly the other way.
I do not feel at liberty to disregard this formidable array of authority, especially as the doctrine has, at least in two cases, received the unqualified approbation of this court.
A more serious question has arisen in my mind, whether the sheriff,_under the 293d section of the Code of Procedure, would not be justified in applying the money as it was applied in this case; but the point not having been taken, either at the special term or upon the appeal, I do not feel at liberty to pass upon it. A question of so great importance should not be passed upon without the aid of the arguments of counsel upon the precise point.
Judgment of the special term reversed, and judgment rendered for the plaintiff upon the demurrer, with leave to the defendant to amend his answer upon the payment of costs.
Hubbard and Allen, Justices, concurred.